EXHIBIT 10.21

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

 

                THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of September 30, 2002, by and between Northwest Pipe Company, an
Oregon corporation (“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”).

 

 

RECITALS

 

                WHEREAS, Borrower is currently indebted to Bank pursuant to the
terms and conditions of that certain Credit Agreement between Borrower and Bank
dated as of May 30, 2001, as amended from time to time (“Credit Agreement”).

 

                WHEREAS, Bank and Borrower have agreed to certain changes in the
terms and conditions set forth in the Credit Agreement and have agreed to amend
the Credit Agreement to reflect said changes.

 

                NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree that the
Credit Agreement shall be amended as follows:

 

                1.  Section 1.1 (a) is hereby amended (a) by deleting “September
30, 2003” as the last day on which Bank will make advances under the Line of
Credit, and by substituting for said date “June 30, 2004,” and (b) by deleting
“Thirty Million Dollars ($30,000,000.00)” as the maximum principal amount
available under the Line of Credit, and by substituting for said amount “Forty
Million Dollars ($40,000,000.00),” with such changes to be effective upon the
execution and delivery to Bank of a promissory note substantially in the form of
Exhibit A attached hereto (which promissory note shall replace and be deemed the
Line of Credit Note defined in and made pursuant to the Credit Agreement) and
all other contracts, instruments and documents required by Bank to evidence such
change.

 

                2.             Section 1.2. (c) is hereby deleted in its
entirety, and the following substituted therefor:

 

                                                                        
“Commitment Fee.  Borrower shall pay to Bank an annual non-refundable commitment
fee for the Line of Credit equal to Fifteen Thousand Dollars ($15,000.00).”

 

                3.             Section 1.4. is hereby deleted in its entirety,
without substitution.

 

 

4.             Section 4.9 (b) is hereby deleted in its entirety, and the
following substituted therefor:

 

“(b)         EBITDA Coverage Ratio not less than 1.30 to 1.0, determined as of
each fiscal quarter end on a trailing four (4) fiscal quarter basis, increasing
to 1.35 to 1.0 at December 31, 2002; increasing to 1.40 to 1.0 at March 31,
2003; increasing to 1.45 to 1.0 at June 30, 2003; increasing to 1.50 to 1.0 at
September 30, 2003 thereafter; with “EBITDA” defined as net profit before tax
plus interest expense (net of capitalized interest expense), depreciation
expense and amortization expense, and with “EBITDA Coverage Ratio” defined as
EBITDA divided by the aggregate of total interest expense plus the prior period
current maturity of long-term debt, the prior period current maturity of capital
leases and the prior period current maturity of subordinated debt. Prior period
current maturity of long-term debt (“CMLTD”), defined to include the $10.7MM in
annual senior debt payments as scheduled (whether classified long term or short
term).”

 

                5.             Section 4.9 (c) is hereby deleted in its
entirety, and the following substituted therefor:

 

“(c)         Ratio of Funded debt to EBITDA, determined as of each fiscal
quarter end on a trailing four (4) fiscal quarter basis, not greater than 3.35
to 1.00 to and including September 30, 2002, and 3.30 to

 

--------------------------------------------------------------------------------


 

1.00 thereafter, with “Funded Debt” defined as the aggregate of all interest
bearing obligations, inclusive of (without duplication) letters of credit
excluding undrawn letters of credit, capital leases and guaranteed indebtedness,
and with “EBITDA” as defined above.”

 

                6.             Except as specifically provided herein, all terms
and conditions of the Credit Agreement remain in full force and effect, without
waiver or modification.  All terms defined in the Credit Agreement shall have
the same meaning when used in this Amendment.  This Amendment and the Credit
Agreement shall be read together, as one document.

 

                7.             Except as provided in Schedule I attached hereto,
Borrower hereby remakes all representations and warranties contained in the
Credit Agreement (provided, however, as to the representations contained in
Section 2.5 of the Credit Agreement, Borrower represents only that those
representations were true as of the date of the Credit Agreement) and reaffirms
all covenants set forth therein as previously modified and modified herein.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK AFTER
OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE
ENFORCEABLE.

 

                IN WITNESS WHEREOF, the parties hereto have caused this
Amendment to be executed as of the day and year first written above.

 

 

WELLS FARGO BANK,

 

Northwest Pipe Company

 

NATIONAL ASSOCIATION

 

 

By: /s/ John D Murakami______________________

By: /s/ S Myers_________________

 

John D. Murakami, Vice President/CFO

Stanton Myers, Relationship Manager

 

 

 

--------------------------------------------------------------------------------


 

REVOLVING LINE OF CREDIT NOTE

 

 

$40,000,000.00                                                                                                                                                       
0; Portland, Oregon

September 30, 2002

 

                FOR VALUE RECEIVED, the undersigned NORTHWEST PIPE COMPANY
(“Borrower”) promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Bank”) at its office at Portland RCBO, 1300 S.W. Fifth Avenue
T-13, Portland, Oregon, or at such other place as the holder hereof may
designate, in lawful money of the United States of America and in immediately
available funds, the principal sum of Forty Million Dollars ($40,000,000.00), or
so much thereof as may be advanced and be outstanding, with interest thereon, to
be computed on each advance from the date of its disbursement as set forth
herein.

 

DEFINITIONS:

 

                As used herein, the following terms shall have the meanings set
forth after each, and any other term defined in this Note shall have the meaning
set forth at the place defined:

 

                (a)           “Business Day” means any day except a Saturday,
Sunday or any other day on which commercial banks in Oregon are authorized or
required by law to close.

 

                (b)           “Fixed Rate Term” means a period commencing on a
Business Day and continuing for 1, 2, 3 or 6 months, as designated by Borrower,
during which all or a portion of the outstanding principal balance of this Note
bears interest determined in relation to LIBOR; provided however, that no Fixed
Rate Term may be selected for a principal amount less than Two Hundred and Fifty
Thousand Dollars ($250,000.00); and provided further, that no Fixed Rate Term
shall extend beyond the scheduled maturity date hereof.  If any Fixed Rate Term
would end on a day which is not a Business Day, then such Fixed Rate Term shall
be extended to the next succeeding Business Day.

 

                (c)           “LIBOR” means the rate per annum (rounded upward,
if necessary, to the nearest whole 1/8 of 1%) and determined pursuant to the
following formula:

 

LIBOR =

Base LIBOR

 

 

100% - LIBOR Reserve Percentage

 

 

                (i)            “Base LIBOR” means the rate per annum for United
States dollar deposits quoted by Bank as the Inter-Bank Market Offered Rate,
with the understanding that such rate is quoted by Bank for the purpose of
calculating effective rates of interest for loans making reference thereto, on
the first day of a Fixed Rate Term for delivery of funds on said date for a
period of time approximately equal to the number of days in such Fixed Rate Term
and in an amount approximately equal to the principal amount to which such Fixed
Rate Term applies.  Borrower understands and agrees that Bank may base its
quotation of the Inter-Bank Market Offered Rate upon such offers or other market
indicators of the Inter-Bank Market as Bank in its discretion deems appropriate
including, but not limited to, the rate offered for U.S. dollar deposits on the
London Inter-Bank Market.

 

(ii)           “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for expected changes in
such reserve percentage during the applicable Fixed Rate Term.

 

                (d)           “Prime Rate” means at any time the rate of
interest most recently announced within Bank at its principal office as its
Prime Rate, with the understanding that the Prime Rate is one of Bank’s base
rates and serves as the basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Bank may designate.

 

--------------------------------------------------------------------------------


 

INTEREST:

 

                (a)           Interest.  The outstanding principal balance of
this Note shall bear interest (computed on the basis of a 360–day year, actual
days elapsed) either (i) at a fluctuating rate per annum one quarter of one
percent (.25%) below the Prime Rate in effect from time to time, or (ii) at a
fixed rate per annum determined by Bank to be two percent above LIBOR in effect
of the first day of each Fixed Rate Term.  When interest is determined in
relation to the Prime Rate, each change in the rate of interest hereunder shall
become effective on the date each Prime Rate change is announced within Bank. 
With respect to each LIBOR selection hereunder, Bank is hereby authorized to
note the date, principal amount, interest rate and Fixed Rate Term applicable
thereto and any payments made thereon on Bank’s books and records (either
manually or by electronic entry) and/or on any schedule attached to this Note,
which notations shall be prima facie evidence of the accuracy of the information
noted.

 

                (b)           Selection of Interest Rate Options.  At any time
any portion of this Note bears interest determined in relation to LIBOR, it may
be continued by Borrower at the end of the Fixed Rate Term applicable thereto so
that all or a portion thereof bears interest determined in relation to the Prime
Rate or to LIBOR for a new Fixed Rate Term designated by Borrower.  At any time
any portion of this Note bears interest determined in relation to the Prime
Rate, Borrower may convert all or a portion thereof so that it bears interest
determined in relation to LIBOR for a Fixed Rate Term designated by Borrower. 
At such time as Borrower requests an advance hereunder or wishes to select a
LIBOR option for all or a portion of the outstanding principal balance hereof,
and at the end of each Fixed Rate Term, Borrower shall give Bank notice
specifying: (i) the interest rate option selected by Borrower; (ii) the
principal amount subject thereto; and (iii) for each LIBOR selection, the length
of the applicable Fixed Rate Term. Any such notice may be given by telephone (or
such other electronic method as Bank may permit) so long as, with respect to
each LIBOR selection, (A) if requested by Bank, Borrower provides to Bank
written confirmation thereof not later than three (3) Business Days after such
notice is given, and (B) such notice is given to Bank prior to 10:00 a.m. on the
first day of the Fixed Rate Term, or at a later time during any Business Day if
Bank, at it’s sole option but without obligation to do so, accepts Borrower’s
notice and quotes a fixed rate to Borrower.  If Borrower does not immediately
accept a fixed rate when quoted by Bank, the quoted rate shall expire and any
subsequent LIBOR request from Borrower shall be subject to a redetermination by
Bank of the applicable fixed rate.  If no specific designation of interest is
made at the time any advance is requested hereunder or at the end of any Fixed
Rate Term, Borrower shall be deemed to have made a Prime Rate interest selection
for such advance or the principal amount to which such Fixed Rate Term applied.

 

                 (c)          Taxes and Regulatory Costs.  Borrower shall pay to
Bank immediately upon demand, in addition to any other amounts due or to become
due hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner to LIBOR, and (ii)
future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting from compliance by Bank with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR to the extent
they are not included in the calculation of LIBOR.  In determining which of the
foregoing are attributable to any LIBOR option available to Borrower hereunder,
any reasonable allocation made by Bank among its operations shall be conclusive
and binding upon Borrower.

 

                (d)           Payment of Interest.  Interest accrued on this
Note shall be payable on the last day of each Month, commencing October 31,
2002.

 

(e)           Default Interest.  From and after the maturity date of this Note,
or such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to three percent (3%) above
the rate of interest from time to time applicable to the credit agreement dated
May 30, 2001.

 

--------------------------------------------------------------------------------


 

BORROWING AND REPAYMENT:

 

                (a)           Borrowing and Repayment.  Borrower may from time
to time during the term of this Note borrow, partially or wholly repay its
outstanding borrowings, and reborrow, subject to all of the limitations, terms
and conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount stated above. 
The unpaid principal balance of this obligation at any time shall be the total
amounts advanced hereunder by the holder hereof less the amount of principal
payments made hereon by or for any Borrower, which balance may be endorsed
hereon from time to time by the holder.  The outstanding principal balance of
this Note shall be due and payable in full on June 30, 2004.

 

                (b)           Advances.  Advances hereunder, to the total amount
of the principal sum stated above, may be made by the holder at the oral or
written request of (i) Paul Parsons, Mike Van Note, Al Rose or John Murakami,
any one acting alone, who are authorized to request advances and direct the
disposition of any advances until written notice of the revocation of such
authority is received by the holder at the office designated above, or (ii) any
person, with respect to advances deposited to the credit of any deposit account
of any Borrower, which advances, when so deposited, shall be conclusively
presumed to have been made to or for the benefit of each Borrower regardless of
the fact that persons other than those authorized to request advances may have
authority to draw against such account.  The holder shall have no obligation to
determine whether any person requesting an advance is or has been authorized by
any Borrower.

 

                (c)           Application of Payments.  Each payment made on
this Note shall be credited first, to any interest then due and second, to the
outstanding principal balance hereof.  All payments credited to principal shall
be applied first, to the outstanding principal balance of this Note which bears
interest determined in relation to the Prime Rate, if any, and second, to the
outstanding principal balance of this Note which bears interest determined in
relation to LIBOR, with such payments applied to the oldest Fixed Rate Term
first.

 

PREPAYMENT:

 

                (a)           Prime Rate.  Borrower may prepay principal on any
portion of this Note which bears interest determined in relation to the Prime
Rate at any time, in any amount and without penalty.

 

                (b)           LIBOR.  Borrower may prepay principal on any
portion of this Note which bears interest determined in relation to LIBOR at any
time and in the minimum amount of One Hundred Thousand Dollars ($100,000.00);
provided however, that if the outstanding principal balance of such portion of
this Note is less than said amount, the minimum prepayment amount shall be the
entire outstanding principal balance thereof.  In consideration of Bank
providing this prepayment option to Borrower, or if any such portion of this
Note shall become due and payable at any time prior to the last day of the Fixed
Rate Term applicable thereto by acceleration or otherwise, Borrower shall pay to
Bank immediately upon demand a fee which is the sum of the discounted monthly
differences for each month from the month of prepayment through the month in
which such Fixed Rate Term matures, calculated as follows for each such month:

 

                                                                        
(i)            Determine the amount of interest which would have accrued each
month on the amount prepaid at the interest rate applicable to such amount had
it remained outstanding until the last day of the Fixed Rate Term applicable
thereto.

 

                                                                     
(ii)            Subtract from the amount determined in (i) above the amount of
interest which would have accrued for the same month on the amount prepaid for
the remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.

 

                                                                  
(iii)            If the result obtained in (ii) for any month is greater than
zero, discount that difference by LIBOR used in (ii) above.

 

--------------------------------------------------------------------------------


 

Each Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Each Borrower, therefore, agrees to pay the above–described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of Bank.  If Borrower fails to
pay any prepayment fee when due, the amount of such prepayment fee shall
thereafter bear interest until paid at a rate per annum two percent (2.00%)
above the Prime Rate in effect from time to time (computed on the basis of a
360–day year, actual days elapsed).  Each change in the rate of interest on any
such past due prepayment fee shall become effective on the date each Prime Rate
change is announced within Bank.

 

EVENTS OF DEFAULT:

 

                This Note is made pursuant to and is subject to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of May 30th, 2001, as amended from time to time (the “Credit Agreement”).  Any
default in the payment or performance of any obligation under this Note, after
the expiration of any applicable notice or cure periods as may be provided in
the Credit Agreement, or any defined event of default under the Credit
Agreement, shall constitute an “Event of Default” under this Note.

 

MISCELLANEOUS:

 

                (a)           Remedies.  Upon the occurrence of any Event of
Default, the holder of this Note, at the holder’s option, may declare all sums
of principal and interest outstanding hereunder to be immediately due and
payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
each Borrower, and the obligation, if any, of the holder to extend any further
credit hereunder shall immediately cease and terminate.  Each Borrower shall pay
to the holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in–house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity.

 

                (b)           Obligations Joint and Several.  Should more than
one person or entity sign this Note as a Borrower, the obligations of each such
Borrower shall be joint and several.

 

                (c)           Governing Law.  This Note shall be governed by and
construed in accordance with the laws of the State of Oregon.

 

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK AFTER
OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE
ENFORCEABLE.

 

                IN WITNESS WHEREOF, the undersigned has executed this Note as of
the date first written above.

 

NORTHWEST PIPE COMPANY

 

By: /s/ John D Murakami___________________

 

 

John D. Murakami, Vice President/CFO

 

--------------------------------------------------------------------------------


 

ADDENDUM TO PROMISSORY NOTE

(LIBOR PRICING ADJUSTMENTS)

 

 

                THIS ADDENDUM is attached to and made a part of that certain
promissory note executed by NORTHWEST PIPE COMPANY (“Borrower”) and payable to
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”), or order, dated as of September
30, 2002, in the principal amount of Forty Million Dollars ($40,000,000.00) (the
“Note”).

 

                The following provisions are hereby incorporated into the Note
to reflect the interest rate adjustments agreed to by Bank and Borrower:

 

INTEREST RATE ADJUSTMENTS:

 

                (a)           Initial LIBOR Margin.  The initial LIBOR margin
applicable to this Note shall be as set forth in the “Interest” paragraph
herein.

 

                (b)           LIBOR Rate Adjustments.  Bank shall adjust the
LIBOR margin used to determine the rate of interest applicable to LIBOR options
selected by Borrower under this Note on a quarterly basis, commencing with
Borrower’s fiscal quarter ending June 30, 2002, if required to reflect a change
in Borrower’s ratio of Ratio of Funded debt to EBITDA (as defined in the Credit
Agreement referenced herein), in accordance with the following grid:

 

 

 

 

 

Applicable

Funded Debt to

 

LIBOR

EBITDA

 

Margin

 

 

 

3.00 to 1.0 or greater

 

3.25%

 

 

 

at least 2.75 to 1.0 but

 

 

equal to or less than 3.00 to 1.0

 

3.00%

 

 

 

at least 2.50 to 1.0 but

 

 

equal to or less than 2.75 to 1.0

 

2.75%

 

 

 

at least 2.00 to 1.0 but

 

 

equal to or less than 2.50 to 1.0

 

1.75%

 

 

 

at least 1.50 to 1.0 but

 

 

equal to or less than 2.00 to 1.0

 

1.50%

 

 

 

Equal to or less than 1.50 to 1.0

 

1.25%

 

Each such adjustment shall be effective on the first Business Day of Borrower’s
fiscal quarter following the quarter during which Bank receives and reviews
Borrower’s most current quarter-end financial statements in accordance with any
requirements established by Bank for the preparation and delivery thereof.

 

                IN WITNESS WHEREOF, this Addendum has been executed as of the
same date as the Note.

 

NORTHWEST PIPE COMPANY

 

By :/s/ John D Murakami____________

 

 

John D. Murakami, Vice President/CFO

 